Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 03/26/2021. Currently, claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7, 9-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (Pub. No. US 2019/0306295 A1) in view of Chen et al. (Pub. No. US 2020/0186688 A1), herein Chen.
Regarding claim 1, Cheng discloses a display device including an active region and a non-active region, the display device comprising: a display panel 22 (paragraphs [0095]-[0097]); and a polarizing member (paragraph [0095]) which is disposed on a first surface of the display panel, wherein a first through hole (sub-through hole of 221) which penetrates the display panel and the polarizing member in a thickness direction is defined in the display panel and the polarizing member (abstract and paragraphs [0035]-[0036]), and a hole coating layer 223 which is disposed on an inner wall of the polarizing member of the first through hole (Figs. 1-17 and paragraphs [0036]-[0048], [0122]-[0123]).  
Cheng does not specifically show a hole coating layer being disposed directly on a polarizing member’s inner wall that defines the first through hole.
However, in the same field of endeavor, Chen teaches a display device wherein a hole coating layer 41-51 being disposed directly on a polarizing 17 member’s inner wall that defines the first through hole to prevent cracking and failure of the substrate and to prevent light leakage in the dark state (Chen: Figs. 3, 5 and paragraphs [0020]-[0021], [0032]-[0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cheng’s device to have a hole coating layer being disposed directly on a polarizing member’s inner wall that defines the first through hole, as a person 
 Regarding claim 2, Cheng in view of Chen teaches the display device of claim 1, wherein the hole coating layer is further disposed on an inner wall of the display panel of the first through hole (Figs. 1-17 and paragraphs [0036]-[0048], [0122]-[0123] and Chen: Figs. 3, 5 and paragraphs [0013], [0032]-[0033]).  
Regarding claim 3, Cheng in view of Chen teaches the display device of claim 2, wherein the hole coating layer has a uniform thickness in the thickness direction (Figs. 3-10 and paragraphs [0036]-[0048], [0122]-[0123] and Chen: Figs. 3, 5 and paragraphs [0013], [0032]-[0033]).  
Regarding claim 7, Cheng in view of Chen teaches the display device of claim 1, further comprising a transparent filler which is disposed on the hole coating layer and fills the first through hole (Figs. 3-10 and paragraphs [0039]-[0040], [0057]-[0058], [0111]-[0112]).  
Regarding claim 9, Cheng in view of Chen teaches the display device of claim 1, further comprising an optical element which is disposed on a second surface of the display panel and overlaps the first through hole (Figs. 3-8 and paragraphs [0100]-[0105] and Chen: Figs. 3, 5 and paragraphs [0013], [0032]-[0033]).  
Regarding claim 10, Cheng in view of Chen teaches the display device of claim 1, further comprising a window member 201 which is disposed on a surface of the polarizing member, wherein the window member comprises a window base and a print layer 211 which is disposed on the window base, overlaps the 
Regarding claim 13, Cheng in view of Chen teaches the display device of claim 1, wherein the first through hole is defined in the active region 22 and surrounded by the active region (Figs. 1-8 and paragraphs [0009], [0086]-[0098] and Chen: Figs. 3, 5 and paragraphs [0013], [0032]-[0033]).    
Regarding claim 14, Cheng in view of Chen teaches the display device of claim 13, wherein the first through hole is the non-active region (Figs. 1-8 and paragraphs [0009], [0086]-[0098] and Chen: Figs. 3, 5 and paragraphs [0013], [0032]-[0033]).   
Regarding claim 15, Cheng in view of Chen teaches the display device of claim 1, further comprising: a window member 201 which is disposed on a surface of the polarizing member; and a transparent bonding layer 211 which is interposed between the polarizing member and the window member (Figs. 3-8 and paragraphs [0095], [0111]-[0112] and Chen: Figs. 3, 5 and paragraphs [0013], [0032]-[0033]).   
	Regarding claims 16-17, Cheng in view of Chen teaches the display device of claim 15, wherein a second through hole which penetrates the transparent bonding layer in the thickness direction and overlaps the first through hole is defined in the transparent bonding layer, wherein an inner wall of the second through hole protrudes inward from an inner wall of the first through hole (Figs. 3-8 and paragraphs [0095], .   

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Chen, as applied above, and further in view of Ishii et al. (Pub. No. US 2016/0242647 A1), herein Ishii.
	Regarding claims 4 and 8, Cheng discloses a plastic portion for the positioning structure that is considered as the hole coating and Chen discloses black ink (Chen: paragraph [0033]), but they do not specifically show the hole coating layer comprises a black resin.
	However, in the same field of endeavor, Ishii (in Fig. 5 and paragraph [0065]) teaches a black resin as a chassis for an optical lens. Therefore, it would have been obvious to one of ordinary skill in the art to have a black resin for the housing/chassis or hole coating layer as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 
	Regarding claims 5-6, Ishii shows a transparent resin for the window and to fill in between the convex lens and the surface emitting laser array chip so that no air layer is formed there between, which can be formed by metallic molding before fixing the convex lens or may be injected after fixing the convex lens (Ishii: paragraphs [0126], [0135], [0151]). Therefore, it would have been obvious to one of ordinary skill in the art to choose black or clear resin for any part of an optical structure to guide light based on the direction and intensity needed.	 
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 11, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, an inner side surface of the print layer protrudes inward from the first through hole, and the hole coating layer overlaps the print layer. Claim 12 is included likewise as it depends from independent claim 11.
With respect to claim 18, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein a first through hole which penetrates the flexible substrate, the active element layer, the thin-film encapsulation layer, the polarizing bonding layer and the polarizing film in a thickness direction is defined in the hole region; the hole region comprises a hole coating layer which is disposed on an inner wall of the first through hole; a second through hole which penetrates the transparent bonding layer in the thickness direction and overlaps the first through hole is defined in the hole region; and an optical hole is defined by the print layer and overlaps the first through hole and the second through hole. Claims 19-20 are included likewise as it depends from independent claim 18
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered, but are found to be moot in view of the new grounds of rejection.

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

April 10, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813